Case 1:19-cr-00236-LMB Document 2 Filed 06/26/19 Page 1 of 5 PagelD# 2

-——__
H- LL oF i]

IN THE UNITED STATES DISTRICT COURT FOR/THE

a 2 6 2019 i
EASTERN DISTRICT OF VIRGINIA j; _ | |
Alexandria Division ‘ “SLUR VIRGINIA |
UNITED STATES OF AMERICA
Vv. Case No. 1:19-MJ-292

MERLIN ELISEO ALVAREZ ZAMBRANO
a/k/a: “Alaseo Alvarez”
a/k/a: “Merlin E Alvare Zambrono”
a/k/a: “Eliseo Alvarez”
a/k/a: “Merlin Eliseo Alvarez”
a/k/a: “Merlin Eliseo Zambrano”

 

Defendant.

 

 

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Kevin Ho, being duly sworn, depose and state:

1. I am a Deportation Officer with the United States Immigration and Customs
Enforcement (ICE) at Fairfax, Virginia. I have been employed with ICE for more than ten years.
I was previously employed as a Customs and Border Protection Enforcement Officer for the U.S.
Customs & Border Protection and its predecessor, the United States Immigration and
Naturalization Service, since April 1996. During that time, I have received specialized training
and have conducted numerous investigations relating to administrative and criminal violations of
the Immigration and Nationality Act and Title 8 of the United States Code.

es My duties as a Deportation Officer with ICE include investigating administrative
and criminal violations of the Immigration and Nationality Act and Title 8 of the United States
Code and seeking, when applicable, prosecution and removal of violators. I have received

training in general law enforcement, including training in Title 8 of the United States Code.

 

 
 

 

 

 

Case 1:19-cr-00236-LMB Document 2 Filed 06/26/19 Page 2 of 5 PagelD# 3

Le This affidavit is submitted in support of a criminal complaint charging MERLIN
ELISEO ALVAREZ ZAMBRANO (also known as “Alaseo Alvarez,” “Merlin E Alvare
Zambrono,” “Eliseo Alvarez,” “Merlin Eliseo Alvarez,” and “Merlin Eliseo Zambrano,”
hereafter referred to as ALVAREZ ZAMBRANO) with being found in the United States, after
being denied admission, excluded, or removed, or having departed the United States while an
order of exclusion, deportation, or removal was outstanding, in violation of Title 8, United States
Code, Section 1326(a). This affidavit is also submitted in support of an arrest warrant.

4, The facts and information contained in this affidavit are based upon my training
and experience, participation in immigration investigations, personal knowledge, and
observations during the course of this investigation, as well as the observations of other agents
involved in this investigation. All observations not personally made by me were related to me by
the individuals who made them or were conveyed to me by my review of records, documents,
and other physical evidence obtained during the course of this investigation. This affidavit
contains information necessary to support probable cause and is not intended to include each and
every fact and matter observed by me or known to the Government.

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

5. On or about May 26, 2019, U.S. Immigration and Customs Enforcement in
Lorton, Virginia, received information from the Prince William-Manassas Adult Detention
Center located in Manassas, Virginia, which is in the Eastern District of Virginia, that
ALVAREZ ZAMBRANO, a native and citizen of Honduras, was being detained at the Prince
William-Manassas Adult Detention Center on multiple misdemeanor charges. An immigration

detainer was filed with Prince William-Manassas Adult Detention Center on May 26, 2019.

 

 
 

Case 1:19-cr-00236-LMB Document 2 Filed 06/26/19 Page 3 of 5 PagelD# 4

6. Section 287(g) of the Immigration and Nationality Act permits performance of
immigration officer functions by state officers and employees (referred to herein as “ICE 287(g)
Officers”) provided that the local law enforcement officers receive appropriate training and
function under the supervision of sworn ICE officers.

hs ALVAREZ ZAMBRANO was fingerprinted on or about May 26, 2019. Those
fingerprints were then processed through ICE indices containing fingerprint records of known
and previously deported aliens. This system is also integrated with the criminal records
maintained by the FBI and is commonly referred to as Next Generation Identification (NGI).
Results of this query showed positive matches to ALVAREZ ZAMBRANO and his FBI number.
Additionally, photographic image of ALVAREZ ZAMBRANO was returned which indicated
that he had been previously apprehended by the U.S. Department of Homeland Security
enforcement officers.

8. On or about May 26, 2019, ALVAREZ ZAMBRANO was interviewed by ICE
287(g) Jail Enforcement Officer V. Englerth pursuant to Title 8 USC Section 1357 for alienage
and deportability. ALVAREZ ZAMBRANO freely and voluntarily gave a sworn statement to
Officer Englerth. A sworn statement was taken wherein the following information was provided
to Officer Englerth, ALVAREZ ZAMBRANO stated: |

a) that his true and correct name is Merlin Eliseo Alvarez Zambrano;

b) that he was born on 1981 in Choluteca, Honduras;

c) that he is a citizen of Honduras;

d) that he was previously deported from the United States;

 

 

 
 

 

Case 1:19-cr-00236-LMB Document 2 Filed 06/26/19 Page 4 of 5 PagelD# 5

e) that he did not receive permission of the Attorney General of the United States or his
successor, the Secretary of the Department of Homeland Security, to reapply for
admission to the United States after being removed.

9. On June 10, 2019, your affiant conducted a review of. documents from
ALVAREZ ZAMBRANO’S immigration file that is maintained by the United States Bureau of
Citizenship and Immigration Services. The file, also known as an alien file, contained an
executed Immigration Service form I-205, Warrant of Removal/Deportation, bearing the
photograph, fingerprint, and signature of ALVAREZ ZAMBRANO. ALVAREZ ZAMBRANO
was removed from the United States on April 13, 2012 from Alexandria, Louisiana.

10. On June 10, 2019, your affiant asked the FBI Special Processing Center to
compare the fingerprints that ICE obtained from ALVAREZ ZAMBRANO on or about May 26,
2019, with an individual print taken form ALVAREZ ZAMBRANO’S [-205 showing his
removal from April 13, 2012, and two complete sets of fingerprints taken from ALVAREZ
ZAMBRANO’S alien file that were associated with his prior immigration arrests. On June 10,
2019, the FBI successfully matched three of the four submitted fingerprints to ALVAREZ
ZAMBRANO and his FBI number. The one print, the Immigration Service form I-205, was too
poor of quality for comparison.

11. ALVAREZ ZAMBRANO’S alien file indicates that ALVAREZ ZAMBRANO
does not have any immigration benefit, document, or status that would allow him to enter, be
admitted, pass through, or reside in the United States legally and that he has neither sought nor
obtained permission from the Attorney General or the Secretary of Homeland Security to reenter

the United States following his formal removal.

 

 

 
 

 

Case 1:19-cr-00236-LMB Document 2. Filed 06/26/19 Page 5 of 5 PagelD# 6
CONCLUSION
12. Based on the foregoing, I submit that there is probable cause to believe

that on or about May 26, 2019, in Manassas, Virginia within the Eastern District of
Virginia, the defendant MERLIN ELISEO ALVAREZ ZAMBRANO, having been
removed or deported from the United States on or about April13, 2012, was found in the
United States without having obtained the express consent of the Attorney General or the
Secretary of the Homeland Security, to reapply for admission to the United States, in

violation of Title 8, United States Code, Section 1326(a).

   

evin Ho
Deportation Officer
US. igration and Customs Enforcement

Sworn to and subscribed before me on the 26" day of June 2019, in Alexandria, Virginia.

Is} A
Michael S. Nachmanoff

—_United States Magistrate Judge

The Honorable Michael S. Nachmanoff
United States Magistrate Judge
Alexandria, Virginia

 

 

 
